Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, and 13 are objected to because of the following informalities: In claim 1, line 6, “the photocurrent” lacks proper antecedence.  In claim 9, line 10, “the metal layer” lacks a proper antecedence.  In claim 9, line 12, “the photocurrent” lacks proper antecedence.  In claim 13, line 6, “the metal layer” lacks a proper antecedence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claims 1-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berini et al. (US 2015/0162462 A1).
Regarding claim 1, Berini et al. teach a photodetector (e.g., 180 in fig. 2A) comprising: a metal layer (130/150) that shields incident light and generates surface plasmon polaritons (SPPs), a light absorbing layer (including 120) that absorbs the generated SPPs and allows charges excited by the absorbed SPPs and a localized electric field effect to tunnel; a dielectric (see para. 0066) formed at nanoholes (spaces between bumps 150 of the metal layer are a kind of nanohole; see para. 0067). in which at least a part of the metal layer is removed (as shown in fig. 2A); and a semiconductor layer (110) induces the photocurrent based on an electric field effect of tunneled electrons (see para. 0066).
Regarding claim 2, Berini et al. teach that the density of a localized electric field is configured to increase per unit area to increase the photocurrent as a size of the nanoholes decreases (see para. 0070 and 0071).
Regarding claim 3, Berini et al. teach that the photocurrent is generated at the semiconductor layer (110) by absorbing the SPPs at the light absorbing layer (120; see para. 0066).
Regarding claim 4, Berini et al. teach that the generated SPPs are absorbed into the light absorbing layer through the nanohole (spaces between bumps 150 of the metal layer are a kind of nanohole; see para. 0067).
Regarding claim 5, Berini et al. teach that the nanohole is formed of a material having a greater dielectric constant than air (note that at least some of the materials discussed in para. 0067 for insulator 140, which fills the holes, have this property).
Regarding claim 6, Berini et al. teach that the nanohole is formed of a material containing Si3N4 (see para. 0067 for silicon nitride).
Regarding claim 7, Berini et al. teach that the metal layer (130/150) contains at least one of aluminum (Al), gold (Au), or silver (Ag) (see para. 0067).
Regarding claim 8, Berini et al. teach that the metal layer (130/150) is extended from a surface (of 140) to the light absorbing layer (120)  and guides the generated SPPs to the light absorbing layer (e.g., as shown in fig. 2A).
Claims 13-14 are covered in the same manner as the same features recited in claim 1 since they are just the operation of the various functions recited for the photodetector of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 9-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Berini et al. (US 2015/0162462 A1) in view of Lu et al. (US 2017/0084764 A1).
Regarding claim 9, Berini et al. teach a metal surface (130/150); a metal nanohole array (holes between bumps 150) formed on the metal surface; and a detector formed at a position corresponding to the metal nanohole array (e.g., 180 as shown in fig. 2A), wherein the metal surface (130/150) is configured to shield incident light and generate surface plasmon polaritons (SPPs), wherein the detector comprises a light absorbing layer (including 120) that absorbs the generated SPPs and allows charges excited by the absorbed SPPs and a localized electric field effect to tunnel; a dielectric (see para. 0066) formed at nanoholes (spaces between bumps 150 of the metal layer are a kind of nanohole; see para. 0067) in which at least a part of the metal layer is opened (as shown in fig. 2A); a semiconductor layer (110) induces the photocurrent based on an electric field effect of tunneled electrons (see para. 0066), and wherein the SPPs form localized surface plasmons (LSPs) at an interface where the metal layer meets the dielectric (as shown in fig. 2A; see also para. 008, 0060, 0061, 0066, and 0070).
Berini et al. fail to teach an image sensor per se having an array of the detectors noted above. 
Lu et al. teach a similar detector and also teach providing an array of the detectors for use as an image sensor (see para. 0009 and 0016).
It would have been obvious to persons having ordinary skill in the art to incorporate the SPP photodetector of Bernini et al. into the image sensor of Lu et al. because this would have been a mere substituting one detector structure for another motivated by a desire to find additional markets and uses for the detector of Berini et al.
Claims 10-12 are covered by Berini et al. in the same manner as claims 3, 2, and 8, respectively, for the corresponding features.
Claims 15-16 are covered in the same manner as claims 9 and 10, respectively, since they are just the operation of the various functions recited for the image sensor of claims 9 and 10.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,302,836 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 of the present application is anticipated by claim 1 of the patent.  
Claims 2-3 of the present application are also anticipated by claim 1 of the patent.
Claims 4-5 of the present application are anticipated by claims 5-6, respectively, of the patent.
Claims 6-7 of the present application are anticipated by claim 7 of the patent.
Claim 8 of the present application is anticipated by claim 8 of the patent.
Claims 9 and 11 of the present application are anticipated by claim 9 of the patent.
Claim 10 of the present application is anticipated by claim 10 of the patent.  
Claim 12 of the present application is anticipated by claim 11 of the patent.  
Claims 13-16 of the present application are anticipated by claims 12-15, respectively, of the patent.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,245,044 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 of the present application is anticipated by claim 1 of the patent.  
Claims 2-3 of the present application are also anticipated by claim 1 of the patent.
Claims 4-5 of the present application are anticipated by claims 3-4, respectively, of the patent.
Claims 6-7 of the present application are anticipated by claims 5-6, respectively, of the patent.
Claim 8 of the present application is anticipated by claim 7 of the patent.
Claims 9 and 11 of the present application are anticipated by claim 8 of the patent.
Claim 10 of the present application is anticipated by claim 9 of the patent.  
Claim 12 of the present application is anticipated by claim 10 of the patent.  
Claims 13-16 of the present application are anticipated by claims 11-14, respectively, of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references made of record include patent and patent publications cited in the parent application to the present application as well as additional references of general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/               Primary Examiner, Art Unit 2878